 

 

Exhibit 10.4

 

THIRD AMENDMENT TO LEASE AGREEMENT

 

This THIRD AMENDMENT TO LEASE AGREEMENT (the “Third Amendment”) dated this 4th
day of May, 2020 (the “Effective Date”) is made by and between U.S. REIF CENTRAL
PLAZA MASSACHUSETTS, LLC, a Delaware limited liability company (the “Landlord”),
and SPERO THERAPEUTICS, INC., a Delaware corporation (the “Tenant”).

RECITALS:

 

A.WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
August 24, 2015, as amended by First Amendment to Lease dated January 17, 2018
and further amended by Second Amendment to Lease dated December 16, 2019 (the
“Second Amendment”) (collectively, the “Lease”), whereby Tenant leases certain
premises from Landlord of approximately: (i) 7,791 rentable square feet on the
fourteenth (14th) and fifteenth (15th) floors; and (ii) approximately 7,800
rentable square feet on the eighth (8th) floor (collectively, the “Existing
Premises”); and (iii) approximately 7,800 rentable square feet on the twelfth
(12th) floor of the Building (the “12th Floor Expansion Premises”) in the
building located at 675 Massachusetts Avenue, Cambridge, Massachusetts (the
“Building”);

 

B.WHEREAS, Landlord and Tenant wish to amend the terms of the Lease on the terms
and conditions set forth herein to adjust certain dates set forth in the Second
Amendment.

 

 

AGREEMENT:

 

NOW THEREFORE, in consideration of the promises contained herein and other good
and valuable consideration, the receipt of which is hereby acknowledged, the
parties agree as follows:

 

1.Recitals and Defined Term. The recitals set forth above are incorporated
herein and made a part of this Second Amendment as if set forth herein in full.
All capitalized terms used in this Third Amendment that are not defined in this
Third Amendment shall have the meanings ascribed to such terms in the Lease. In
the event of any conflict between the terms of the Lease and the terms of this
Third Amendment, the definitions set forth in this Third Amendment shall
supersede and control.

 

2.Amendment to 12th Floor Expansion Premises Commencement Date. Section 2.1 of
the Second Amendment shall be deleted in its entirety and replaced with the
following:

 

2.1The Lease Term with respect to the 12th Floor Expansion Premises (the “12th
Floor Expansion Premises Term”) shall commence on August 1, 2020 (the “12th
Floor Expansion Premises Commencement Date”) and shall continue thereafter so as
to expire on July 31, 2027.

 

 

--------------------------------------------------------------------------------

 

 

3.Amendment to Fixed Rent for 12th Floor Expansion Premises. Section 3 of the
Second Amendment shall be deleted in its entirety and replaced with the
following:

 

3.Fixed Rent for 12th Floor Expansion Premises. Tenant shall pay Fixed Rent with
respect to the 12th Floor Expansion Premises in accordance with the schedule
below but otherwise in accordance with the terms and conditions of the Lease:

 

12th Floor Expansion

Premises Term

Annual

Fixed Rent

Monthly

Fixed Rent

Fixed Rent Per Square Foot of 12th Floor Expansion Premises

August 1, 2020 –

July 31, 2021

$585,000.00

$48,750.00

$75.00

August 1, 2021 –

July 31, 2022

$596,700.00

$49,725.00

$76.50

August 1, 2022 –

July 31, 2023

$608,634.00

$50,719.50

$78.03

August 1, 2023 –

July 31, 2024

$620,806.68

$51,733.89

$79.59

August 1, 2024 –

July 31, 2025

$633.222.81

$52,768.57

$81.18

August 1, 2025 –

July 31, 2026

$645,887.27

$53,823.94

$82.81

August 1, 2026 –

July 31, 2027

$658,805.02

$54,900.42

$84.46

 

4.Amendment to Existing Premises Term. Section 4 of the Second Amendment shall
be deleted in its entirety and replaced with the following:

 

4.Existing Premises Term. The Lease Term with respect to the Existing Premises
shall be extended for an additional period commencing on January 1, 2026 and
expiring on July 31, 2027 so as to run and expire coterminous with the 12th
Floor Expansion Premises Term.

 

5.Amendment to Fixed Rent for Existing Premises. Section 5 of the Second
Amendment shall be deleted in its entirety and replaced with the following:

 

5.Fixed Rent for Existing Premises. Tenant shall continue to pay Fixed Rent with
respect to the Existing Premises as set forth in the Lease through December 31,
2025. Effective as of January 1, 2026, Tenant shall pay Fixed Rent with respect
to the Existing Premises in accordance with the following schedule and otherwise
in accordance with the terms and conditions of the Lease:

2

 

--------------------------------------------------------------------------------

 

 

 

Annual

Fixed Rent

Monthly

Fixed Rent

Fixed Rent Per Square Foot of Existing Premises

January 1, 2026 –

July 31, 2026

$1,291,090.71

$107,590.89

$82.81

August 1, 2026 –

July 31, 2027

$1,323,052.26

$110,254.26

$84.86

 

6.Amendment to Extension Option. Section 10 of the Second Amendment shall be
deleted in its entirety and replaced with the following:

 

10.Extension Option. The option rights afforded Tenant for two (2) consecutive
five (5) year option terms under the First Amendment - EXHIBIT C shall remain in
place and this Second Amendment shall not be deemed an exercise of such rights
with the First Extension Term (as defined under EXHIBIT C under the First
Amendment) commencing on August 1, 2027 (i.e. the day after expiration of the
Lease Term) subject to Tenant’s timely satisfaction of required conditions to
the exercise of such rights.

 

7.Amendment to Outside Requisition Date. The Outside Requisition Date as set
forth in Section 6 of Exhibit B to the Second Amendment shall be amended to be
July 31, 2021.

 

8.Confirmation of Lease. Except as amended by this Third Amendment, all existing
terms and provisions of the Lease shall remain in full force and effect.

 

[SIGNATURES TO FOLLOW]




3

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, Landlord and Tenant have caused this Third Amendment to be
executed as of the Effective Date.

 

LANDLORD:

U.S. REIF CENTRAL PLAZA MASSACHUSETTS, LLC

a Delaware limited liability company

 

 

By:

U.S. REIF CENTRAL PLAZA MASSACHUSETTS MANAGER, LLC

 

a Delaware limited liability company, its Manager

 

 

By:

U.S. REAL ESTATE INVESTMENT FUND REIT, INC.

 

a Delaware corporation, its Manager

 

 

By:

/s/ Thomas Taranto

Name:

Thomas Taranto

Title:

Vice President

 

 

TENANT:

SPERO THERAPEUTICS, INC.

 

 

By:

/s/ Ankit Mahadevia

Name:

Ankit Mahadevia

Title:

CEO

 

4

 